UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  ROBERT W. JOHNSON,

                             Plaintiff,

                      -against-
                                                                    1:20-CV-1369 (CM)
  DEPARTMENT OF SOCIAL SERVICES:
                                                                   TRANSFER ORDER
  ERIE COUNTY; STATE OF NEW YORK;
  ERIE COUNTY; JOHN DOE OF BUFFALO
  CITY MISSION,

                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, who appears pro se, asserts claims against (1) the Department of Social Services

of Erie County, (2) Erie County itself, (3) the State of New York, and (4) “John Doe of Buffalo

City Mission.” For the following reasons, the Court transfers this action to the United States

District Court for the Western District of New York.

                                           DISCUSSION

       Under the general venue provision, a civil action may be brought in:

       (1) a judicial district in which any defendant resides, if all defendants are residents
       of the State in which the district is located; (2) a judicial district in which a
       substantial part of the events or omissions giving rise to the claim
       occurred . . . ; or (3) if there is no district in which an action may otherwise be
       brought as provided in this section, any judicial district in which any defendant is
       subject to the court’s personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b). For venue purposes, a “natural person” resides in the district where the

person is domiciled. § 1391(c)(1). And any other type of defendant resides “in any judicial

district in which such defendant is subject to the court’s personal jurisdiction with respect to the

civil action in question.” § 1391(c)(2). Where a state has more than one federal judicial district, a

defendant that is a corporation generally “shall be deemed to reside in any district in that State
within which its contacts would be sufficient to subject it to personal jurisdiction if that district

were a separate State.” § 1391(d). 1

       Plaintiff sues the State of New York, which is located within all of the federal judicial

districts within New York, including this judicial district, as well as defendants located in Erie

County. And he alleges that the events that are the basis for his claims occurred in Erie County.

Erie County is located in the Western District of New York. See 28 U.S.C. § 112(d). Thus, this

Court is a proper venue for this action under § 1391(b)(1), and the United States District Court

for the Western District of New York is a proper venue for this action under § 1391(b)(1) and (2).

       Under 28 U.S.C. § 1404(a), this Court may transfer claims “[f]or the convenience of the

parties and witnesses, in the interest of justice.” “District courts have broad discretion in making

determinations of convenience under Section 1404(a) and notions of convenience and fairness

are considered on a case-by-case basis.” D.H. Blair & Co. v. Gottdiener, 462 F.3d 95, 106 (2d

Cir. 2006). Moreover, courts may transfer cases on their own initiative. See Bank of Am., N.A. v.

Wilmington Trust FSB, 943 F. Supp. 2d 417, 426 (S.D.N.Y. 2013); Cento v. Pearl Arts & Craft

Supply Inc., No. 03-CV-2424, 2003 WL 1960595, at *1 (S.D.N.Y. Apr. 24, 2003) (“Courts have

an independent institutional concern to see to it that the burdens of litigation that is unrelated to

the forum that a party chooses are not imposed unreasonably on jurors and judges who have

enough to do in determining cases that are appropriately before them. The power of district

courts to transfer cases under Section 1404(a) sua sponte therefore is well established.”); see also

Lead Indus. Ass’n. Inc. v. OSHA., 610 F.2d 70, 79 n.17 (2d Cir. 1979) (noting that “[t]he broad

language of 28 U.S.C. § 1404(a) would seem to permit a court to order transfer sua sponte”).




       1
        In a state with multiple districts, if there is no such district, “the corporation shall be
deemed to reside in the district within which it has the most significant contacts.” § 1391(d).

                                                   2
        In determining whether transfer is appropriate, courts consider the following factors:

(1) the convenience of witnesses; (2) the convenience of the parties; (3) the locus of operative

facts; (4) the availability of process to compel the attendance of the unwilling witnesses; (5) the

location of relevant documents and the relative ease of access to sources of proof; (6) the relative

means of the parties; (7) the forum’s familiarity with the governing law; (8) the weight accorded

to the plaintiff’s choice of forum; (9) trial efficiency; and (10) the interest of justice, based on the

totality of circumstances. Keitt v. N.Y. City, 882 F. Supp. 2d 412, 458-59 (S.D.N.Y. 2011); see

also N.Y. Marine and Gen. Ins. Co. v. LaFarge N. Am., Inc., 599 F.3d 102, 112 (2d Cir. 2010)

(setting forth similar factors).

        Under § 1404(a), transfer appears to be appropriate in this action. The underlying alleged

events occurred in Erie County, in the Western District of New York. See § 112(d). In addition, it

is likely that relevant documents and witnesses are located in that judicial district. Based on the

totality of the circumstances, the Court concludes that it is in the interest of justice to transfer this

action to the United States District Court for the Western District of New York. See 28 U.S.C.

§ 1404(a).

                                           CONCLUSION

        The Clerk of Court is directed to transfer this action to the United States District Court

for the Western District of New York. The Clerk of Court is further directed to mail a copy of this

order to Plaintiff and note service on the docket. Whether Plaintiff should be permitted to

proceed further without prepayment of fees is a determination to be made by the transferee court.

A summons shall not issue from this Court. This order closes this case.




                                                   3
       The Court certifies, under 28 U.S.C. § 1915(a)(3), that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:   February 24, 2020
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                 4
